DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/19/2021.  Claims 2 – 19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2 – 19 renumbered as 1 - 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches deduplicating data files and using an indicator that data has been deduplicated or a memory location is to be deduplicated.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 2)	“…determine a first set of one or more files that are not eligible for single instancing and a second set of one or more files that are eligible for single instancing, wherein the first and second set of files are determined according to one or more parameters provided in an information management policy associated with the one or more computing devices; wherein the one or more data streams comprises multiple stream header items, wherein each stream header item containing an indication of whether associated data block is eligible for single instancing.
Claim 13 and 19 contain similar limitations allowed in claim 2 above and are allowed for similar reasons.
All remaining claims are allowed for being dependent on indicated allowed base claims thus incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136